DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 was filed after the mailing date of the Non-Final Rejection on 02/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-3, 6-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A method of operating a wireless communication device, the method comprising: - transmitting, on a wireless link between the wireless communication device and a further wireless communication device, at least one first signal using a first polarization, - transmitting, on the wireless link, at least one second signal using a second polarization, - transmitting, on the wireless link, at least one third signal using a third polarization, wherein each one of the at least one first signal, the at least one second signal, and the at least one third signal carries data comprising a corresponding unique identifier, and - sounding, based on the at least one first signal, the at least one second signal, and the at least one third signal, channels of the wireless link associated with the at least one first signal, the at least one second signal, and the at least one third signal, wherein sounding the channels of the wireless link includes receiving, from the further wireless communication device, the identifier and a received signal power associated to at least one of the at least one first, second, and third signals, wherein the first polarization, the second polarization, and the third polarization are different from each other. Closest prior art, Yong, discloses A method of operating a wireless communication device, the method comprising: - transmitting, on a wireless link between the wireless communication device and a further wireless communication device, at least one first signal using a first polarization, - transmitting, on the wireless link, at least one second signal using a second polarization, - transmitting, on the wireless link, at least one third signal using a third polarization, and - sounding, based on the at least one first signal, the at least one second signal, and the at least one third signal, channels of the wireless link associated with the at least one first signal, the at least one second signal, and the at least one third signal, wherein sounding the channels of the wireless link includes receiving, from the further wireless communication device, the identifier and a received signal power associated to at least one of the at least one first, second, and third signals, wherein the first polarization, the second polarization, and the third polarization are different from each other. However, prior art of record fails to disclose either alone or in combination the details of wherein each one of the at least one first signal, the at least one second signal, and the at least one third signal carries data comprising a corresponding unique identifier, and wherein sounding the channels of the wireless link includes receiving, from the further wireless communication device, the identifier and a received signal power associated to at least one of the at least one first, second, and third signals, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-3 and 6-11:
Claims 2-3 and 6-11 are allowed as being dependent on claim 1.

Regarding claim 12:
Claim 12 is drawn to A method of operating a wireless communication device, the method comprising: - transmitting, on a wireless link between the wireless communication device and a further wireless communication device, at least one first signal using a first polarization, - transmitting, on the wireless link, at least one second signal using a second polarization, - transmitting, on the wireless link, at least one third signal using a third polarization, - transmitting, on the wireless link, at least one fourth signal using a fourth polarization, and - sounding, based on the at least one first signal, the at least one second signal, the at least one third signal, and the at least one fourth signal, channels of the wireless link associated with the at least one first signal, the at least one second signal, the at least one third signal, and the at least one fourth signal, wherein a first angle between the direction of the first polarization and the direction of the second polarization, a second angle between the direction of the second 4polarization and the direction of the third polarization, and a third angle between the direction of the third polarization and a direction of the fourth polarization are all equal. Closest prior art, Yong, discloses A method of operating a wireless communication device, the method comprising: - transmitting, on a wireless link between the wireless communication device and a further wireless communication device, at least one first signal using a first polarization, - transmitting, on the wireless link, at least one second signal using a second polarization, - transmitting, on the wireless link, at least one third signal using a third polarization, - transmitting, on the wireless link, at least one fourth signal using a fourth polarization, and - sounding, based on the at least one first signal, the at least one second signal, the at least one third signal, and the at least one fourth signal, channels of the wireless link associated with the at least one first signal, the at least one second signal, the at least one third signal, and the at least one fourth signal. However, prior art of record fails to disclose either alone or in combination the details of wherein a first angle between the direction of the first polarization and the direction of the second polarization, a second angle between the direction of the second 4polarization and the direction of the third polarization, and a third angle between the direction of the third polarization and a direction of the fourth polarization are all equal, as claimed in claim 12, in combination with each and every other limitation in the claim. 
Regarding claim 13:
Claim 13 is allowed as being dependent on claim 12.

	The prior art of record, also does not teach or suggest wherein each one of the at least one first signal, the at least one second signal, and the at least one third signal carries data comprising a corresponding unique identifier, and wherein sounding the channels of the wireless link includes receiving, from the further wireless communication device, the identifier and a received signal power associated to at least one of the at least one first, second, and third signals as recited in claim 14 for the same reason stated in claim 1 above.
Regarding claim 17:
Claim 17 is allowed as being dependent on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633